Per Curiam.
This is an application for leave to appeal from an order of Judge Joseph R. Byrnes, sitting in the Criminal Court of Baltimore, denying relief sought under the Uniform Post Conviction Procedure Act.
The application for leave to appeal does not state any reasons why the order of the lower court should be reversed or modified *373and could be denied for this reason. Md. Rule, BK46 b; Mauldin v. Warden, 1 Md. App. 38. In any event the application is denied for the reasons set forth by Judge Byrnes in the memorandum accompanying the order. We note, however, that the test of the competency of counsel now is not whether the representation was so deficient as to make a farce out of the trial, as stated in Bryant v. Warden, 235 Md. 658, but whether the defendant has been afforded adequate and effective representation. Galloway v. Warden, 2 Md. App. 467. However, it is still the rule, as stated in Bryant, that mere errors in trial tactics do not amount to inadequate and ineffective representation. Briscoe v. Warden, 3 Md. App. 182. We agree with the lower court that the allegations as to incompetency of counsel were not sufficient to show that the applicant was denied adequate and effective representation.

Application denied.